DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20120040719 A1), referred herein as LEE in view of MACDOUGALL et al. (US 20100066763 A1), referred herein as MACDOUGALL.
Regarding Claim 1, LEE teaches a method for controlling a terminal apparatus that includes a first display section and a motion sensor that detects an attitude of the LEE Abst: A mobile terminal including a sensor unit configured to sense an orientation direction of a housing of the mobile terminal, a first display unit configured to display a first screen image, an interface unit configured to be connected to an external display device having a second display unit, and a controller configured to interface with the external display device to display a monitor window including a second screen image corresponding to the first screen image on the external display device, and to control the monitor window to be displayed on the second display unit according to the sensed orientation direction of the housing), the method comprising:
causing the motion sensor to detect a vertical direction (LEE [0012] a sensor unit configured to sense an orientation direction of the housing; [0146] reference to FIG. 6, the following situation is assumed. First of all, the housing of the mobile terminal 100 is positioned in a vertical direction);
rotating a source image in accordance with the detected vertical direction and generating corresponding first image data (LEE [0149] referring to FIG. 7 (7-3), the first controller 180 of the mobile terminal 100 controls the first screen image 300 in the first display unit 151 to be displayed in a landscape direction based on the changed orientation direction);
causing the first display section of the terminal apparatus to display an image indicated by the first image data (LEE [0149] The first controller 180 of the mobile terminal 100 can then provide the display device 200 with information on the first screen image 300 according to the landscape direction); 
LEE [0125] First of all, the first controller 180 of the mobile terminal 100 captures the first screen image 300 displayed on the first display unit 151 and transmits the captured first screen image 300 as the aforesaid information on the first screen 300 to the display device 200).
LEE does not teach 
a gravity direction;
wherein in the generation of the first image data, the first image data is so generated that a direction toward a lower side of the source image coincides with the detected vertical direction.
However MACDOUGALL discloses a method and system for orienting displayed elements relative to a user, which is analogous to the present patent application. MACDOUGALL teaches 
[display section with respect to] a gravity direction (MACDOUGALL [0013] In some implementations, the orientation of the electronic device relative to the user may be determined exclusively from images captured of the user without also relying on gravity to determine the orientation of the electronic device relative to the use);
wherein in the generation of the first image data, the first image data is so generated that a direction toward a lower side of the source image coincides with the detected vertical direction (MACDOUGALL [0045] the portable electronic device 102 
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified LEE to incorporate the teachings of MACDOUGALL, and apply the orientation adjustment method of displayed elements based on the orientation of the electronic device, as taught by MACDOUGALL into the mobile terminal including a sensor unit to display a first screen image, and an interface unit configured to be connected to an external display device.
Doing so would allow adjusting the orientation of the least one displayed element relative to the display component of the electronic device automatically without user involvement in the method for controlling terminal apparatus.

Regarding Claim 2, LEE in view of MACDOUGALL teaches the method for controlling a terminal apparatus according to claim 1, and further teaches wherein in the generation of the first image data, the source image is discretely rotated by 90° (LEE [0146] a display direction of the first screen image 300 of the first display unit 151 is a portrait direction; [0149] referring to FIG. 7 (7-3), the first controller 180 of the mobile terminal 100 controls the first screen image 300 in the first display unit 151 to be displayed in a landscape direction based on the changed orientation direction).

Regarding Claim 4, LEE in view of MACDOUGALL teaches the method for controlling a terminal apparatus according to claim 1, and further teaches wherein the terminal apparatus includes an imaging section, when the display apparatus displays a first image specified by the first image data on the second display section, the imaging section captures an image of the first image (LEE [0135] As the mobile terminal 100 and the display device 200 are connected to each other, the monitor window 400 is generated on the second display unit 251 of the display device 200. Further, the second screen image 500 corresponding to the first screen image 300 is displayed on the monitor window 400 (S43)), and
the terminal apparatus evaluates whether or not the captured image of the first image contains a pattern that coincides with a predetermined pattern in the source image (LEE [0148] Subsequently, referring to FIG. 7 (7-2), the second controller 280 of the display device 200 controls the monitor window 400 to be arranged in a horizontal direction by turning the monitor window 400 counterclockwise according to the changed 

Regarding Claim 5, LEE in view of MACDOUGALL teaches the method for controlling a terminal apparatus according to claim 1, and further teaches 
wherein in the vertical direction detection performed by the motion sensor (MACDOUGALL [0087] The portable electronic device 600 also includes a tilt sensor (not shown) or similar device that is capable of determining the orientation of the portable electronic device 602 relative to gravity, the earth's ground plate, and/or the horizon), 
when the vertical direction is not detected, image data on the source image is used with no change and displayed on the first display section, and the image data is transmitted to the display apparatus (MACDOUGALL [0088] Referring to FIG. 6A, a first display element 608 that displays text and a second display element 610 that displays an image or a video are displayed on the display 604 of the portable electronic device 602. Even though the user 600 is lying down, the portable electronic device 602 can determine the orientation of the portable electronic device 602 (or the display 604) relative to the user 600 by capturing one or more images of the user 600 with the camera 606 and processing the image(s) captured by the camera 606. The portable 
Same motivation as Claim 1 applies here.
the first display section displays an operation screen that accepts operation of rotating the source image (LEE [0156] FIG. 9 (9-1) shows that the second display 251 of the display device 200 includes a touchscreen. In particular, referring to FIG. 9 (9-1), after two positions on the monitor window 400 have been simultaneously touched, if the touch is rotated clockwise, the monitor window 400 is turned clockwise as well. Further, no limitation is put on the prescribed user command input to the display device 200 for the rotation of the monitor window 400). 
Although LEE discloses a touch screen for the second display, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified LEE in view of MACDOUGALL to incorporate the teachings of LEE, and apply touching operation on a touchscreen, as taught by LEE into the mobile terminal including a sensor unit to display a first screen image, and an interface unit configured to be connected to an external display device.
Doing so would enhance the data communications between the mobile terminal and the display device in further consideration of terminal user's convenience in the method for controlling terminal apparatus.

Regarding Claim 6, LEE in view of MACDOUGALL teaches the method for controlling a terminal apparatus according to claim 1, and further teaches wherein the terminal apparatus is a portable information terminal apparatus (LEE [0112] FIG. 3 is a diagram of a mobile terminal and a display device connected to each other), and
the display apparatus is a projector (LEE [0081] the output unit 150 includes the display 151, an audio output module 152, an alarm unit 153, a haptic module 154, a projector module 155 and the like).

Regarding Claim 7, LEE in view of MACDOUGALL teaches a non-transitory computer-readable storage medium storing a control program used with a display system (LEE Abst: A mobile terminal including a sensor unit configured to sense an orientation direction of a housing of the mobile terminal, a first display unit configured to display a first screen image, an interface unit configured to be connected to an external display device having a second display unit, and a controller configured to interface with the external display device to display a monitor window including a second screen image corresponding to the first screen image on the external display device, and to control the monitor window to be displayed on the second display unit according to the sensed orientation direction of the housing; [0268] In addition, the above-described methods can be implemented in a program recorded medium as computer-readable codes. The computer-readable media include all kinds of recording devices in which data readable by a computer system are stored).
.

4.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20120040719 A1), referred herein as LEE in view of MACDOUGALL et al. (US 20100066763 A1), referred herein as MACDOUGALL further in view of Ichieda (US 9977515 B2), referred herein as Ichieda.
Regarding Claim 3, LEE in view of MACDOUGALL teaches the method for controlling a terminal apparatus according to claim 1, but does not teach the elements in Claim 3.
However Ichieda discloses a coordinate calculation unit that calculates first coordinates as coordinates of the pointed location in a displayable area on the display surface, which is analogous to the present patent application. Ichieda teaches further comprising 
setting candidate first coordinate axes that are coordinate axes of the first display section of the terminal apparatus and candidate second coordinate axes that are coordinate axes of the second display section of the display apparatus and selecting first coordinate axes that maximize a range over which the image indicated by the first image data is displayed (Ichieda col9, ll1-53: The coordinates output by the location detection processing part 157 are coordinates detected based on the taken image data of the imaging part 153, and coordinates on coordinate axes virtually provided on the display image formed on the screen SC; the coordinate conversion unit 160 converts 
wherein the second coordinate axes are fixed (Ichieda col5, ll4-8: The screen SC is not limited to a flat plate fixed to a wall surface, but the wall surface itself may be used as the screen SC. Here, a range in which images are projected on the projector 11 is referred to as an effective projection area 11B (displayable area)), and
the first coordinate axes are fixed even when the vertical direction changes (Ichieda col2, ll8-16: in equipment using the output coordinates, the relative position between the pointed location and the image data may be specified without being affected by the display mode of display resolution, the largeness of the display area, or the like. In the process of obtaining the coordinates of the pointed location in the image data, it is not necessary to directly associate the image data itself with the pointed location, and it is not necessary to perform calibration even when the size of the image data or the like is changed).
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified LEE in view of MACDOUGALL to incorporate the teachings of Ichieda, and apply the coordinate conversion unit that converts the first coordinates calculated by the coordinate calculation unit into second coordinates as coordinates in the image data, and an output unit that outputs the second coordinates obtained by the coordinate conversion unit, as 
Doing so would reduce the execution frequency of the calibration in the method for controlling terminal apparatus.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611